Citation Nr: 0701096	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972.  
He also had reserve service. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in July 2006.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of service.  
More specifically, at a hearing before the undersigned 
Veterans Law Judge, the veteran essentially testified that, 
prior to his service entrance in 1971, his brother had been 
killed in Vietnam in 1969.  Transcript at 3 (2006).  The 
veteran that because he was the sole surviving son in his 
family, he exercised an option not to serve in Vietnam during 
service, and as a result, was constantly harassed, and 
labeled a coward.  

Service medical records reflect complaints of anxiety in 
March 1972.  No organic basis was noted.  The May 1972 
separation examination report notes the veteran took 
medication for "nerves" and "depression," and on the 
accompanying medical history, the veteran indicated that he 
had or had had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  An August 1975 reserve 
examination report notes the veteran attempted suicide in 
1975.  He was noted to have depression and it was determined 
that he was not psychologically fit for duty.  

In letters dated in October 2003 and September 2004, the 
veteran's private physician stated that he had treated the 
veteran since 1995, and that the veteran had had PTSD since 
separation from service as a result of having been labeled as 
a traitor and/or a coward during service as a result of not 
having served in Vietnam.  

A September 2004 VA treatment record shows diagnoses of major 
depression and chronic PTSD, secondary to his brother's death 
and the treatment he received in service.  The stressor upon 
which the diagnosis of PTSD is based has not been verified 
and the Board finds further development is necessary in order 
to determine whether any psychiatric disorder is related to 
service.  § 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the service 
department make an additional search for 
any personnel or administration records 
that have not been associated with the 
claims file.  

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any psychiatric 
disorder.  The claims file should be made 
available for review.  The examiner should 
respond to the following:  1) Identify the 
veteran's psychiatric disorder(s).  2) Is 
any identified psychiatric disorder, to 
include PTSD and depression, related to 
service?  3)  If PTSD is related to 
service, the examiner should specify the 
in-service stressor(s) upon which the 
diagnosis is based.  A complete rationale 
should accompany any opinion provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



